Citation Nr: 1205121	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-06 756A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for disability of the teeth for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from October 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied a petition to reopen a previously denied claim for service connection for disability of the teeth for compensation purposes.  

In March 2010, the Veteran was notified of the time and place of a Board hearing she had requested.  See 38 C.F.R. § 20.704(b) (2011).  However, the Veteran submitted a written statement to VA in March 2010 indicating that she wished to withdraw her request for a hearing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2011).

In two statements made to VA in March 2008, the Veteran stated that she wanted to seek "outpatient dental treatment" for teeth injuries that she claims she incurred while on active duty.  These statements make it clear that the claimant desires service connection for teeth injuries for outpatient treatment purposes.  As such a claim has not been developed or certified on appeal to the Board, the Board does not have jurisdiction to act.  Hence, this matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  (The AOJ in the case of a claim of service connection for treatment purposes is the Veterans Health Administration (VHA).  The RO should take action to ensure that VHA is aware of this claim.)


FINDINGS OF FACT

1.  An application to reopen a claim of service connection for disability of the teeth for compensation purposes was denied by the RO in July 2007; a notice of disagreement was received and a statement of the case was issued by the RO in March 2008.

2.  In response to the March 2008 statement of the case, the Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals) in which she indicated that she was requesting dental outpatient treatment only; no allegation was made regarding the denial of the claim to reopen for compensation purposes.


CONCLUSION OF LAW

With regard to the application to reopen a claim of service connection for disability of the teeth for compensation purposes, no specific error of fact or law has been alleged in a substantive appeal.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  

In her March 2008 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that she was seeking "dental outpatient treatment only."  She reiterated this desire in a letter received by VA in March 2008, in which she stated, "I simply want to be able to receive outpatient dental treatment."  Given that service connection for teeth injuries for compensation purposes-the issue developed by the RO-is an entirely separate issue from, and under different jurisdiction than, service connection for teeth injuries for outpatient treatment purposes, the Board concludes that the Veteran's March 2008 statements do not constitute an appeal of the denial of an application to reopen a claim for service connection for disability of the teeth for compensation purposes.  In fact, it seems quite clear from her statements that she is not seeking compensation, but instead wants treatment.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of whether new and material evidence has been received to reopen a claim for service connection for disability of the teeth for compensation purposes.  Accordingly, the Board will dismiss for lack of jurisdiction-there has been no substantive appeal with respect to the issue addressed in the statement of the case.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


